In this case* the following order was entered on December 23, 1964:
This case comes before the court on a stipulation of the parties filed December 17, 1964, signed on behalf of the plaintiff and the defendant by. their respective attorneys of record. In this stipulation of settlement it is stated that plaintiff submitted to the Attorney General an offer in compromise, dated October 19,1963, and that on September 17, 1964, a counteroffer, authorized by the Attorney General, was transmitted to plaintiff and accepted by plaintiff under authority of the United States District Court for the District of New Jersey, plaintiff being in bankruptcy. Pursuant to the counteroffer as accepted by plaintiff, the parties agreed that judgment may be entered upon plaintiff’s claims and against defendant in the amount of $2,463,772.48, and plaintiff agrees to accept this judgment in the amount of $2,463,772.48 in full settlement of any and all claims filed against defendant in either the instant litigation or in the bankruptcy proceedngs (In the Matter of Utility Electronics Corporation) pending' in the United States *936District Court, District of New Jersey, or in the related litigation now pending in the United States District Court for the District of New Jersey, Civil Action No. 929-52.
Further, pursuant to the terms of the settlement agreed to by the parties, it is stipulated that a judgment of $2,393,-772.48 may be entered on defendant’s counterclaims and that the same shall be set off by the judgment of plaintiff, thus fully satisfying defendant’s counterclaims, resulting in a judgment of $70,000 being entered in favor of plaintiff and against defendant. .
It is stipulated that these judgments shall be in full settlement of all claims and counterclaims as set forth in the pleadings and that said judgments are consented to by the parties.
NOW, THEREFORE, IT IS ORDERED that judgment be and the same is entered for the plaintiff in the sum of $2,463,772.48, and for the defendant on its counterclaims in the amount of $2,393,772.48, said sums to be set off and a net judgment is entered in plaintiff’s favor in the amount of seventy thousand dollars ($70,000).
By the Court:
James R. Dtjreee, Acting Chief Judge.
December 23,1964.

 See Opinion of Commissioner W. Ney Evans and order of the court reported, at 155 Ct. Cl. 825 (1961).